Citation Nr: 1401326	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 1969 to October 27, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a previously denied claim of service connection for a low back disability.

The RO in Albuquerque, New Mexico currently has jurisdiction over the claim.

In March and December 2008, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), respectively.  Transcripts of these hearings have been associated with the claims folder.

In August 2009, the Board denied the petition to reopen the claim of service connection for a low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2011, the Board granted the petition to reopen the claim of service connection for a low back disability and remanded the underlying claim for further development.  In December 2012 and May 2013, the Board again remanded this claim for additional development.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In December 2013, the Veteran submitted additional evidence in the form of lay statements.  The Veteran's representative submitted a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See December 2013 Brief at 2.
 
There is no indication in the record that the AOJ has developed and adjudicated the Veteran's informal claim of entitlement to a total disability based on individual unemployability (TDIU).  See March 2007 Notice of Disagreement.  Therefore, this claim is again referred to the RO for appropriate action. 


FINDING OF FACT

The competent and credible evidence does not show that any current low back disability is related to the Veteran's in-service back injury, or to any other aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A June 2005 pre-adjudication notice letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 pre-adjudication letter informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in several supplemental statements of the case, most recently in June 2013, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the November 2011, December 2012, and May 2013 Remands.  The evidence includes service treatment records (STRs), private treatment records, VA examination reports and opinions, lay statements, and testimony.  

The Board acknowledges that treatment records from Dr. Latimer are not of record.  The Veteran has stated that these records are unavailable because they have been destroyed.  See DRO Hearing Transcript at 5.  In September 2005, the RO requested records from Dr. Latimer.  No response was received.  Therefore, in view of the foregoing, the Board concludes that further efforts to locate these treatment records would be futile. 

The Veteran underwent a VA examination in December 2011 (with addendum in January 2013).  Additional medical opinions were obtained in June 2013 (ACE)  and September 2013 (OMO).  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinions obtained in this case, when considered together, are adequate.  They are predicated on consideration of all of the pertinent evidence of record, to include statements regarding the incident that allegedly led to the development of the Veteran's back disability, and document that the examiners conducted a full examination of the Veteran, reviewed the claims file, and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO and the undersigned VLJ in March and December 2008, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Hearing Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during both hearings, the DRO and the undersigned VLJ identified the issue on appeal.  In addition, both the DRO and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, both the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 
 
The Board also observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been given the opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony at both a DRO and Board hearing.  He has retained the services of a representative.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim.

II.  Service Connection 

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b)  (2013).

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis of the lumbar spine.  38 C.F.R. § 3.309(a) (2013).  Accordingly, the Board will consider whether to grant his claim based on continuity of symptomatology as well as the traditional Hickson elements.  See 38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253. 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for a low back disability.  He contends that he injured his back during basic training.  The Veteran maintains that he has had back problems since service.

A May 1969 pre-induction examination report contains a normal clinical evaluation of the spine.  The Veteran specifically denied recurrent back pain on the accompanying medical history report.

STRs reflect that the Veteran was evaluated in the orthopedic clinic in September 1969 for low back pain of two weeks' duration after he was reportedly jumped on by a fellow soldier following his first PT test.  At that time, he reported a history of "somewhat similar" back pain one year earlier.  Upon examination, the Veteran presented with the posture of a 60-year old, i.e., he was bent forward at the thoracolumbar junction.  There was some paraspinous muscle spasm.  He was able to bend forward fully.  The clinician was unable to get the Veteran, while lying down, to "bend the thighs at the hips with the knees bent" without complaining of back pain.  However, when the clinician extended the Veteran's knees and straightened his legs to a similar extent, there was no complaint of pain.  The clinician noted "[t]his is an inconsistent finding."  He also noted that the Veteran moved his hips and knees much easier when putting his clothes on than when being examined.  X-rays were essentially negative with the radiologist suggesting that there might be a cyst in the posterior element of L1, but a Medical Board examiner did not confirm this.  The impression was camptocormia and a manifestation of low back pain that existed prior to service.  The Veteran was found to be unfit for induction into the military.

The September 1969 discharge examination report shows that the Veteran reportedly wore a back brace in the past.  The Veteran was discharged in October 1969 based on medical unfitness due to "psychogenic musculoskeletal reaction, manifested by back pain and limitation of motion," which was then considered as having existed prior to service. 

The Veteran originally filed a claim for service connection for a back disorder in April 1970.  He submitted to a VA examination in June 1970.  Physical findings were essentially negative, with the exception of some noted apparent tenderness of the paraspinous muscles.  X-rays showed spina bifida occulta at L-5, but no abnormality was noted.  The Veteran reported that his back was not bothering him that day.  The examiner observed a normal appearing back without swelling, and expressed a belief that there was no true muscle spasm.  The diagnosis was "ligamentous sprain of back."  The examiner noted that the Veteran did not appear to be trying very hard during the examination. 

A January 1986 private treatment record shows that the Veteran was hospitalized for evaluation of low back pain with right lower extremity pain.  A history was noted of a first injury in May 1985 when using a dolly to move a very heavy cigarette machine, and of exacerbation of the pain condition in August 1985 when he was moving pool tables.  A myelogram and lumbar CT scan were negative for pressure on nerve roots and for any disc herniation, though the CT scan did reveal osteoporosis, and probable significant congenital irregularities at L5-S1 consisting of spina bifida occulta at L5 and spina bifida at S1. The examiner assessed chronic lumbosacral strain without sign of nerve root compression. 

An April 1993 private treatment record shows that the Veteran was treated for chest pain, at which time he reported having not sought medical attention for over four years and good health except for occasional back discomfort.  His medical history included a back injury approximately six years earlier.

A July 1997 private treatment record shows that the Veteran was hospitalized for a little over a week for a back ache.  An MRI revealed disc dehydration at L5-S1 but no focal ligamentous disc herniation.  The examiner assessed, in pertinent part, backache with degenerative joint disease of the spine. 

A July 1998 private treatment record shows that the Veteran reported back pain of three weeks' duration.  Lumbar spine X-rays showed no acute fractures or subluxations.  Vertebral body heights and disc interspaces were well maintained.  There were minimal hypertrophic changes in the posterior elements of the lower lumbar spine.  Soft tissues were unremarkable.  No major interval change was noted compared to September 1994 X-rays.  The initial diagnosis was mechanical low back pain.  However, it was subsequently noted that the low back pain could be related to the hydronephrosis and renal calculus.

A July 1998 MRI of the lumbar spine revealed disc dehydration at L5-S1.  August 1998 thoracic spine X-rays showed mild degenerative change.

An October 1998 letter shows that the Veteran had received physical therapy for lumbar stabilization and back strengthening.  An October 1998 physical therapy treatment record notes the Veteran's history of back injury in 1985.  He also reported having hurt his back in May while lifting a refrigerator.

An October 1998 treatment record from the University of New Mexico University Hospital shows that the Veteran was treated for ongoing back pain for the past 30 years.  The Veteran gave a history of low back pain beginning intermittently in 1969 with no discrete event identified with onset of the condition.  He subsequently had an epidural steroid injection.

A December 1998 private treatment record contains a diagnosis of chronic thoracic strain.  A December 1999 treatment record contains a diagnosis of chronic back pain syndrome with lumbar radiculitis. 

In connection with his June 2005 request to reopen the previously denied claim, the Veteran asserted that he injured his back when he "fell at the obstacle course" during basic training.  There was no mention of being jumped on by a fellow soldier.  The Veteran repeated his assertion regarding falling in an obstacle course in basic training in a subsequent June 2005 statement.  He then asserted that he was thereafter taken via ambulance to William Beaumont Hospital, followed by a return to light duty. 

In a July 2005 statement, the Veteran reaffirmed his assertions that he injured his back during basic training and was taken to William Beaumont Hospital at Fort Bliss via ambulance.  He added that he had been hospitalized three times since discharge from service for back problems.  He further asserted that he was currently working part-time and had been unable to keep a full-time job since his service separation (impliedly) due to back problems. 

In a March 2007 notice of disagreement, the Veteran asserted that he had back problems since his injury in the military.  He reiterated his contention of being unable to keep a full-time job due to his in-service back injury.

At his DRO hearing in March 2008, the Veteran agreed with his representative's narrative of events in service consisting of a fellow soldier having thrown the Veteran over his leg during training, resulting in a back injury. 

August 2008 lumbar spine X-rays showed some slight loss of height at L4-L5, endplate osteophytes, some degenerative facet change in the lower lumbar spine, and possible pars defects at the L5 level.

At his Board hearing in December 2008, the Veteran agreed with the same representative's narrative of events consisting of a fellow soldier having jumped on the Veteran's back during training.

A December 2008 MRI revealed minimal facet degenerative change.

In February 2009, the Veteran was diagnosed with intervertebral disc degeneration.  In September 2010, he was diagnosed with osteoarthritis, spine.

The Veteran submitted to a VA spine examination in December 2011.  He stated that he injured his back "when he fell during an obstacle course" and that he had had back pain since that time.  He reportedly "could not continue with construction work because of low back pain" after being discharged.  The Veteran had worked "odd jobs off and on."  He had worked as a janitor and a bus driver.  Lumbar spine X-rays were unremarkable.  The examiner reviewed the claims file, to include STRs, and opined that the Veteran's present low back condition was not secondary to service.  He noted that the military orthopedic record documented a pre-existing low back condition.  He also noted that private treatment records documented low back injuries in May and August 1985.  The examiner reasoned that the Veteran's current low back condition "is a result of activities and accidents outside of service."  He noted that the Veteran had been a bus driver for 10 years, which is a job "that necessitates sitting" and "can cause low back pain."  He further noted that the Veteran's back pain had reportedly been getting worse, yet he had increased the time spent at that job from part-time to full-time.

In a January 2013 addendum, the VA examiner reviewed the claims file and opined that any low back disability diagnosed since June 2005 was not caused by or a result of service, to include any back problems in service.  He again noted the in-service orthopedic note, the post-service back injuries, and the Veteran's job as a bus driver.

In June 2013, a VA examiner reviewed the claims file and completed a Disability Benefits Questionnaire (DBQ) using the Acceptable Clinical Evidence (ACE) process.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reviewed the claims file and noted that recently added private treatment records did not change the December 2011 VA examiner's opinion.  She explained that the X-ray findings "are minor and seen in many people of this age, with or without symptoms, and provide no evidence of a significant injury in the 1960's."  She also noted the "inconsistent" in-service examination finding and the subsequent finding that the Veteran's low back pain had pre-existed service.

An outside medical opinion (OMO) was obtained in September 2013.  The physician opined that the Veteran's current back disability "did not clearly and unmistakably preexist his military service."  He noted that the Veteran had admitted to the in-service orthopedic surgeon a history of "similar backaches 1 year prior to service."  He reasoned that "[p]resumably these episodes were sprains like the recent in-service event, and from which I would expect him to recover well."  The physician also opined that "it is not likely that the current back disability is related to the veteran's in-service back injury."  He explained that in September 1969 the Veteran demonstrated inconsistent findings and camptocormia, "both of which suggest symptom magnification or outright falsification, malingering."  He noted that the Veteran was treated twice for back injuries after discharge.  He also noted that "spinal imaging then and more recently has failed to demonstrate evidence of spinal disk injury or disease."  The physician explained that "discal dehydration and minimal hypertrophic changes of facet joints" are common age-related conditions.

The Veteran has submitted lay statements from childhood friends who note that the Veteran did not have back trouble prior to service, but has complained of back pain ever since.

Taking into account all relevant evidence, the Board finds that service connection for a low back disability is not warranted.  Initially, a review of the STRs raises a question as to whether the Veteran had a low back disability that pre-existed service.  Specifically, STRs surrounding the in-service injury repeatedly note that this condition existed prior to service.  Also, in September 1969, the Veteran gave a history of back pain prior to service and indicated that he had worn a back brace previously.  However, the May 1969 pre-induction examination does not note a spine abnormality, and the Veteran specifically denied recurrent back pain at that time.  The Veteran himself has testified that he did not have any back problems prior to service.  See Board Hearing Transcript at 6, 8.  Furthermore, the September 2013 physician opined that any episodes of back pain that occurred prior to service were sprains from which the Veteran recovered.  Thus, the Board finds that a low back disability did not clearly and unmistakably exist prior to service.  Accordingly,  the Veteran's claim will be analyzed as one for direct service connection.  

The Veteran's current low back disability is not in dispute.  Indeed, the claims file is replete with complaints of chronic low back pain for which he has sought treatment from private physicians for nearly 30 years.  Moreover, the Veteran's symptoms have been diagnosed as degenerative arthritis (confirmed on X-ray); intervertebral disc degeneration; osteoarthritis; thoracic sprain; and lumbago.

Next, the Board notes that while there has been some variation regarding the history of the Veteran's onset of back pain during service, his assertions of in-service injury are supported by the STRs and uncontradicted by any other evidence associated with the claims file.  Thus, the Board considers those particular assertions to be inherently credible.

However, the Board finds that the overall evidence of record does not support the Veteran's claim for service connection on a direct basis.  Specifically, there is no probative medical evidence linking the in-service back injury to a current low back disability.  Instead, the December 2011, June 2013, and September 2013 examiners have attributed the Veteran's low back disability to post-service employment and/or age.  As discussed above, the examiners' opinions were based upon a thorough clinical examination and evidentiary review and, thus, are considered probative.   See Nieves-Rodriguez, 22 Vet. App. at 302-03.  The Board finds compelling the fact that the VA examiners had full access to the Veteran's medical history and opined that his current low back disability is not related to service.  The examiners considered the Veteran's report of back pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiners still concluded that the Veteran's current disability is not related to service.  

Nor does the record indicate that service connection is warranted on a presumptive basis.  To prevail under such a theory of entitlement, the Veteran would need to show either that his current low back disability manifested to a compensable degree within the initial post-service year, or that the disability has been productive of a continuity of symptomatology.  This the Veteran has not done.

The Board has reason to question the credibility of the Veteran's account of back symptoms, which have reportedly persisted on a chronic basis since his military service.  Indeed, the Board finds that the Veteran's account in this regard is inconsistent with the other evidence of record.  As mentioned previously, the earliest evidence of such symptoms is dated in 1986, nearly two decades after he left the military.  At that time, the Veteran gave a medical history that included work-related back injuries in May 1985 and August 1985.  In April 1993, he gave a medical history that included a back injury six years earlier.  Moreover, even if the Board affords the Veteran the benefit of the doubt and accepts his vague account of back pain beginning in "1970 - 80s" (see October 2005 VA Form 21-4142), that is still years after his service ended.  Consequently, the Board finds that the overall evidence of record does not support a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any arthritic disorder of the lumbar spine was diagnosed within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain numerous times during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


